DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, and 4-10 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Saito US 20140153938.
Regarding claim 1, Saito discloses:
An image forming apparatus that forms a target image for forming an image on a printing medium using a toner as a colorant, comprising: 
a transport device (12/13/14) (FIG. 1) that transports the printing medium; 
an image forming device (PK/PC/PM/PY/7) (FIG. 1) that forms a toner image of the target image on the printing medium transported by the transport device; 
a fixing device (F) (FIG. 1) that heats the printing medium after the toner image is formed by the image forming device, and fixes the toner image to the printing medium as the target image; 
a motor (314) (FIG. 2) that drives the fixing device and outputs a signal having a magnitude value corresponding to a value of a driving current of the motor [0059]; and 
a controller that 
	drives the motor in a first operation mode (printing before 10,000 sheets) (FIG. 7) or a second operation mode (load detecting mode after printing 10,000 sheets) (FIG. 7), 
	performs a first operation where the magnitude value of the signal has fallen out of a first range while driving the motor in the first operation mode (S18/S19) (FIG. 7), and 
	performs a second operation where the magnitude value of the signal has fallen out of a second range while driving the motor in the second operation mode, the magnitude value of the signal in the second range being different from that of the first range (S25A/S25B/S26/S28) (FIG. 7).
Regarding claim 2, Saito discloses:
wherein at least one of an upper limit value or a lower limit value of the second range is different from an upper limit value or a lower limit value of the first range (FIG. 7).
Regarding claim 4, Saito discloses:
wherein the fixing device includes 
	a heater (H1) (FIG. 2), 
	a fixing member (R1) (FIG. 2) heated by the heater, and 
	a pressing member (R2) (FIG. 2) that is in contact with the fixing member to form a nip with the fixing member, 
the first operation mode is an operation mode in which the motor is driven while causing the pressing member and the fixing member to be in contact with each other by a first force [0053] (FIG. 5b), and 
the second operation mode is an operation mode in which the motor is driven while causing the pressing member and the fixing member to be in contact with each other by a second force different from the first force [0056] (FIG. 5c).
Regarding claim 5, Saito discloses:
wherein the image forming apparatus is communicably connected to an information processing apparatus (320) (FIG. 4), and 
the first operation and the second operation include an operation of outputting, to the information processing apparatus, notification information including information indicating that an error has occurred in the fixing device [0073 and 0079].
Regarding claim 6, Saito discloses:
wherein the transport device transports different types of printing media [0051], and 
the controller drives the motor in an operation mode corresponding to the type of the printing medium, of the first operation mode and the second operation mode [0075].
Regarding claim 7, Saito discloses:
wherein the transport device transports plain paper and thick paper as printing media [0051], and the controller 
drives, where the printing medium transported by the transport device is plain paper, the motor in the first operation mode (when printing on plain paper at less than 10,000 sheets), and 
drives, where the printing medium transported by the transport device is thick paper, the motor in the second operation mode (when printing on thick paper after 10,000 sheets).
Regarding claim 8, Saito discloses:
wherein the first range of a value of a signal output by the motor is a range corresponding to a normal range of the value of the driving current of the motor where the motor is driven in the first operation mode (FIG. 7), and 
the second range of the value of the signal output by the motor is a range corresponding to the normal range of the value of the driving current of the motor where the motor is driven in the second operation mode (FIG. 7).
Regarding claim 9, Saito discloses:
wherein the controller 
determines, where the motor is driven in the first operation mode, whether or not the value of the driving current of the motor is normal on a basis of whether or not the value of the signal output by the motor is within the first range (FIG. 7), and 
determines, where the motor is driven in the second operation mode, whether or not the value of the driving current of the motor is normal on a basis of whether or not the value of the signal output by the motor is within the second range (FIG. 7).
Regarding claim 10, Saito discloses:
	wherein the first operation includes an operation of outputting, where the motor is driven in the first operation mode, information indicating that an error has occurred in the fixing device [0073], and 
	the second operation includes an operation of outputting, where the motor is driven in the second operation mode, information indicating that an error has occurred in the fixing device [0079].

Allowable Subject Matter
Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 3, the prior art of record does not disclose or suggest the recited “wherein the first operation mode is an operation mode in which the motor is driven at a first RPM, and the second operation mode is an operation mode in which the motor is driven at a second RPM different from the first RPM” along with the remaining claim limitations.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS S GIAMPAOLO II whose telephone number is (571)272-6619. The examiner can normally be reached M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay Jr. can be reached on (571) 272-1674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS S GIAMPAOLO II/Primary Examiner, Art Unit 2852